Citation Nr: 9908720	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-31 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for decreased visual 
acuity, left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Notice of Disagreement was received in June 
1994, and a Statement of the Case was issued in July 1994.  
The veteran's substantive Appeal was received in September 
1994.  

The May 1994 rating decision also denied entitlement to 
service connection for bilateral tinnitus, right ear hearing 
loss and decreased visual acuity and residuals of an eye 
injury, and the veteran initiated and completed appeals as to 
these issues as well.  However, subsequent rating decisions 
granted the full benefit sought as to these issues, and 
accordingly the only issue remaining in appellate status 
involves the claim of entitlement to service connection for 
decreased visual acuity in the left eye. 


FINDING OF FACT

There is no medical evidence of a link between the decreased 
visual acuity, left eye, and the veteran's period of active 
military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
decreased visual acuity, left eye, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
decreased visual acuity, left eye.  In order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110.  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

In the present case, the veteran contends that he is entitled 
to service connection for decreased visual acuity of his left 
eye.  In support of this contention he asserts that he was 
diagnosed with having scar tissue on the back of both eyes 
while in service.  In service, he noted initial symptoms of 
headaches and stabbing pains, symptoms that have continued to 
the present time.  Therefore, he argues that he is entitled 
to establishment of service connection for the decreased 
visual acuity in his left eye.

The Board notes here that service connection has already been 
established for maculopathy, right eye, with central scotoma 
and for a shrapnel scar, right eyebrow. In view of the right 
eye findings, the Board has carefully considered the 
veteran's service medical records.  On the veteran's entrance 
examination in November 1968, the examiner found the 
veteran's vision to be 20/20 bilaterally.  Further, on his 
separation examination, the veteran again exhibited 20/20 
vision bilaterally.  However, while in service he did seek 
treatment regarding vision problems.  In July 1969, the 
veteran was found to have 20/25-vision acuity in his left 
eye.  However, no other findings regarding the left eye were 
made.  There are no other records regarding the veteran's 
left eye vision problems in the service medical records.

The veteran has undergone several VA examinations in 
conjunction with the present claim.  These examinations were 
conducted in April 1994, August 1994, and September 1998.  In 
April 1994, the examiner found the veteran's uncorrected near 
visual acuity in the left eye to be less than J6.  The 
examiner further found corrected distance visual acuity in 
the left eye to be 20/25 with two missing letters and that 
corrected visual acuity in the left eye was J3.  After 
examination, the veteran was diagnosed with slight 
astigmatism with presbyopia in both eyes.  

In August 1994, the veteran's uncorrected visual acuity was 
20/20 at distance and J3 near.  The examiner found that the 
veteran presented with a minor reduction in vision in the 
left eye.  He did not provide a cause for this vision loss.  
In September 1998, the left eye corrected visual acuity was 
20/40 at distance and 20/40 at near.  Full fields were found 
on both eyes.  The left macula was normal.  The examiner made 
no diagnostic assessment of the veteran's left eye.

The veteran has also sought private treatment for his left 
eye.  Records show the veteran filled his eyeglass 
prescription at Sears Optical in July 1998.  In August 1994, 
the veteran was referred to David M. Lehmann, M. D.  Dr. 
Lehmann found that the veteran's macula in the left eye was 
normal and that the retinal periphery was unremarkable.  It 
was Dr. Lehmann's impression that the veteran had a hole in 
his right eye and that he was a glaucoma suspect because of 
his mildly elevated intraocular pressure and increased 
cupping bilaterally. 

The veteran has been diagnosed several times with a decreased 
visual acuity in his left eye.  At one examination, in April 
1994, the examiner went further and diagnosed the veteran 
with slight astigmatism with presbyopia in both eyes.  There 
is evidence from his service medical records that he sought 
treatment for eye problems while in service.  However, there 
is no medical evidence that his current decreased visual 
acuity in the left eye is in any way related to his period of 
active service or to any injury during service.  The evidence 
simply does not provide the necessary link.  The veteran 
himself has stated that the problem is related to service.  
However, the Board notes that where the issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a cause of his decreased left eye visual acuity, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to find his claim for service connection to be 
well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

The Board makes the further observation that under 38 C.F.R. 
§ 4.9, mere congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  In addition, the Court 
has held that where the law is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  To the extent that the veteran's 
specifically diagnosed left eye disorders may be considered 
congenital or developmental or due to refractive error, such 
disorders are not disabilities for VA purposes. 

However, in view of the veteran's contentions suggesting 
trauma during service, the Board has approached the left eye 
disability issue in recognition of the possibility that it is 
due to trauma.  However, for the reasons set forth above, the 
Board is unable to find that there is any medical evidence of 
a link to the veteran's military service or to any injury 
suffered during service, and the Board therefore denies the 
present appeal as not well-grounded.  

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 
- 5 -


- 4 -


